DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-17 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 6-8, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (US 2013/0038333).

Per claim 1, Harada teaches an electronic device comprising:
a first processor (Fig. 1; controller 20; ¶25);
a load (Fig. 1; first motor generator 16; ¶25) that operates with power supplied by a rechargeable battery (Fig. 1; battery 10; ¶24); and
a first sensor that obtains information on an output voltage of the rechargeable battery (A voltage sensing means is provided to obtain a voltage value at a stop time, at which charging/discharging of the battery 10 is stopped, and a voltage value at a start time, at which charging/discharging of the battery 10 is started (¶26-27 and 31-32)), wherein the first processor:
determines whether the rechargeable battery is in a low usage state with regard to power supply by the rechargeable battery (The battery 10 is determined to be in an unused state between the stop time and the start time (¶27));
based on the information obtained by the first sensor, determines a degree of decrease in the output voltage over a period of time during which the rechargeable battery is determined to be in the low usage state (The difference between the voltage at the stop time and the voltage at the start time is divided by the duration of the unused period of the battery 10 to determine a self-discharge slope R (¶34-35)); and
based on the determined degree of decrease, detects a deterioration of the rechargeable battery (The self-discharge slope R and the state of charge (SOC) of the battery 10 at the stop time are used to identify a temperature T based on pre-stored data in a self-discharge map 29 (Fig. 4; ¶36).  A degree of degradation of the battery 10 progressed during the unused period is calculated based on the obtained temperature T and the duration of the unused period (¶43)).

Per claim 6, Harada teaches the electronic device according to claim 1, wherein the first processor detects the degree of decrease in the output voltage, based on an amount of decrease of the output voltage until a set time elapses or a time that elapses until the output voltage decreases by a certain amount (The amount of decrease of the battery voltage is detected until a set time elapses, i.e., when an unused period expires (¶26-27)).

Per claim 7, Harada teaches the electronic device according to claim 1, wherein in a case where a set time elapses after consumption of power of the rechargeable battery by the load becomes equal to or less than a reference level, the first processor determines that the rechargeable battery is in the low usage state (The battery 10 is in an unused state when it does not discharge power to the first motor generator 16 (¶26-27)).

Per claim 8, Harada teaches the electronic device according to claim 1, wherein the first processor starts detecting the degree of decrease in the output voltage in predicting that the low usage state continues for a reference time or longer (The amount of decrease of the battery voltage is detected over the duration of the unused period (¶26-27)).

Per claim 11, Harada teaches the electronic device according to claim 1, wherein the first processor stops detecting the degree of decrease in the output voltage in a case where the low usage state ends during the detection of the degree of decrease (The amount of decrease of the battery voltage is detected when the unused period concludes (¶26-27)).

Per claim 12, Harada teaches the electronic device according to claim 1, wherein in a case where the low usage state ends during detection of the degree of decrease in the output voltage, the first processor detects the deterioration of the rechargeable battery based on the degree of decrease until an end of the low usage state (When the unused period ends, a degree of degradation of the battery 10 progressed during the unused period is calculated based on the obtained temperature T, which is determined based on the self-discharge slope R and the SOC of the battery 10 at the stop time, and the duration of the unused period (¶43)).

Per claim 13, Harada teaches the electronic device according to claim 1, wherein the first processor changes a reference for detecting the deterioration of the rechargeable battery according to a state of the electronic device (The determined degree of degradation of the battery 10 is dependent on an obtained temperature T, which is determined based on the self-discharge slope R and the SOC of the battery 10 at the stop time (¶36 and 43)).

Per claim 14, Harada teaches the electronic device according to claim 13, further comprising a second sensor that obtains information on temperature, wherein the first processor determines the reference based on the information obtained by the second sensor (A temperature sensing means enabled the acquisition of temperatures T  for a corresponding self-discharge slope R and SOC of the battery 10 at the stop time, respectively, which are stored in the self-discharge map 29 (Fig. 4; ¶36)).  

Per claim 15, Harada teaches the electronic device according to claim 1, wherein the rechargeable battery is a lithium-ion battery (¶24).

Per claim 16, Harada teaches a method for detecting deterioration of a rechargeable battery (Fig. 1; battery 10; ¶24) of an electronic device that includes: a load (Fig. 1; first motor generator 16; ¶25) that operates with power supplied by the rechargeable battery; and a first sensor that obtains information on an output voltage of the rechargeable battery (A voltage sensing means is provided to obtain a voltage value at a stop time, at which charging/discharging of the battery 10 is stopped, and a voltage value at a start time, at which charging/discharging of the battery 10 is started (¶26-27 and 31-32)), the method comprising:
determining whether the rechargeable battery is in a low usage state with regard to power supply by the rechargeable battery (The battery 10 is determined to be in an unused state between the stop time and the start time (¶27));
determining a degree of decrease in the output voltage over a period of time during which the rechargeable battery is determined to be in the low usage state, based on the information obtained by the first sensor (The difference between the voltage at the stop time and the voltage at the start time is divided by the duration of the unused period of the battery 10 to determine a self-discharge slope R (¶34-35)); and
detecting a deterioration of the rechargeable battery, based on the determined degree of decrease (The self-discharge slope R and the state of charge (SOC) of the battery 10 at the stop time are used to identify a temperature T based on pre-stored data in a self-discharge map 29 (Fig. 4; ¶36).  A degree of degradation of the battery 10 progressed during the unused period is calculated based on the obtained temperature T and the duration of the unused period (¶43)).

Per claim 17, Harada teaches a non-transitory computer-readable storage medium storing a program for a computer (Fig. 1; controller 20; ¶25) of an electronic device that includes: a load (Fig. 1; first motor generator 16; ¶25) that operates with power supplied by a rechargeable battery (Fig. 1; battery 10; ¶24); and a first sensor that obtains information on an output voltage by the rechargeable battery (A voltage sensing means is provided to obtain a voltage value at a stop time, at which charging/discharging of the battery 10 is stopped, and a voltage value at a start time, at which charging/discharging of the battery 10 is started (¶26-27 and 31-32)), the program causing the computer to:
determine whether the rechargeable battery is in a low usage state with regard to power supply by the rechargeable battery (The battery 10 is determined to be in an unused state between the stop time and the start time (¶27));
determine a degree of decrease in the output voltage over a period of time during which the rechargeable battery is determined to be in the low usage state, based on the information obtained by the first sensor (The difference between the voltage at the stop time and the voltage at the start time is divided by the duration of the unused period of the battery 10 to determine a self-discharge slope R (¶34-35)); and
detect a deterioration of the rechargeable battery, based on the determined degree of decrease (The self-discharge slope R and the state of charge (SOC) of the battery 10 at the stop time are used to identify a temperature T based on pre-stored data in a self-discharge map 29 (Fig. 4; ¶36).  A degree of degradation of the battery 10 progressed during the unused period is calculated based on the obtained temperature T and the duration of the unused period (¶43)).


Claim Objections
6.	Claims 2-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on the electronic device according to claim 1, further comprising a power supply circuit that electrically connects the rechargeable battery to the load, wherein the first processor controls charging of the rechargeable battery when the power supply circuit is connected to an external power supply, the first processor sends power supplied by the external power supply to the load while the power supply circuit is connected to the external power supply, and in a case where the rechargeable battery is not on charge and the load is operating with the power supplied by the external power supply, the first processor determines that the rechargeable battery is in the low usage state.  Claims 3-5 are consequently objected to due to their dependence on claim 2.
Per claim 9, the prior art of record is silent on the electronic device according to claim 1, wherein the load includes a second processor and a third processor that consumes less power than the second processor, and in a case where the second processor is inactive, the first processor determines that the rechargeable battery is in the low usage state.  Claim 10 is consequently objected to due to its dependence on claim 9.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852